DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

VAS AERO SERVICES, LLC f/k/a VOLVO AERO SERVICES CORP. and
                    H.I.G. CAPITAL, LLC,
                          Appellant,

                                     v.

                     VOLVO AERO LEASING, LLC,
                             Appellee.

                               No. 4D20-1223

                               [April 8, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502014CA003164AXXMB.

   Charles Wender of Charles Wender Law, Boca Raton, for appellant.

  Alec H. Schultz and Jeremy L. Kahn of León Cosgrove, LLP, Miami, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.